Citation Nr: 1528427	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure and/or as secondary to service-connected CAD and/or posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for onychomycosis (brittle nails), to include as due to herbicide exposure and/or as secondary to service-connected coronary artery disease (CAD).


[The issues of entitlement to service connection for respiratory disorder, to include as due to herbicide explore and/or as secondary to service-connected CAD, and entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure and/or as secondary to service-connected PTSD with major depressive disorder, are the subject of a separate decision by the Veterans Law Judge who conducted a hearing in those matters in October 2012.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969, with subsequent service in the Navy Reserves, Army Reserves, and Army National Guard, with verified active duty for training (ACDUTRA) from April 30, 1995 to June 9, 1995.  He is the recipient of the Combat Infantryman's Badge and Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The June 2012 rating decision denied the claim of entitlement to service connection for brittle nails (recharacterized here as onychomycosis, to reflect the diagnosis of record), and the May 2013 rating decision denied the claim of entitlement to service connection for sleep apnea.

In October 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2014, the Board remanded the Veteran's claims for further evidentiary development, namely VA examinations.  Review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Sleep apnea did not manifest in service or until years later, is not attributable to the Veteran's active military service, to include presumed herbicide exposure therein, and is not caused or aggravated by service-connected CAD and/or PTSD with major depressive disorder.

2.  Onychomycosis (brittle nails) did not manifest in service or until years later, is not attributable to the Veteran's active military service, to include presumed herbicide exposure therein, and is not caused or aggravated by service-connected CAD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as due to herbicide exposure and/or as secondary to CAD and/or PTSD with major depressive disorder, are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for onychomycosis (brittle nails), to include as due to herbicide exposure and/or as secondary to CAD, are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Pre-decisional notice letters dated in March 2012 and March 2013 complied with VA's duty to notify.  Specifically, the letters apprised the Veteran of the evidentiary requirements for service connection on a direct basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  An April 2013 letter advised the Veteran of the evidentiary requirements for secondary service connection, and the claims were readjudicated in the July 2013 statement of the case, curing any timing defect.  Thus, the duty to notify is met.
Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claims.  

The Veteran was afforded VA examinations in May 2014.  The VA examiners reviewed the claims file, considering the Veteran's STRs, post-service medical records and specific findings from the Veteran's physical examinations.  Lay statements of the Veteran were noted and considered, and the examiners provided a rationale for all findings made, relying on and citing to the records reviewed.  The examination reports are thus adequate, and the duty to assist has also been fulfilled.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show pertinent disabilities that were related to active duty or a service-connected disability would be helpful in establishing the service connection claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103, nor have they identified any prejudice in the conduct of the Board hearing.  Accordingly, the duty to assist is also met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The claimed disabilities are not shown to be chronic diseases within the meaning of 38 C.F.R. § 3.309(a); thus, application of 38 C.F.R. § 3.303(b) is not warranted in this case.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  Here, the Veteran does not relate his brittle nails or sleep apnea to any incident of his combat service, but instead herbicide exposure.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for consideration. 

With respect to the claimed herbicide exposure, the record reflects that the Veteran served in the Republic of Vietnam; thus, his exposure to herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f).  To this end, as the Veteran's diagnosed sleep apnea and onychomycosis are not listed among the herbicide exposure related diseases enumerated in 38 C.F.R. § 3.309(e), nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the herbicide exposure regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

A.  Sleep Apnea

The Veteran claims that his sleep apnea began during his military service, to include in-service herbicide exposure.  Alternatively, he asserts that his sleep apnea is secondary to his service-connected CAD and/or PTSD with major depressive disorder.

He has a current diagnosis of sleep apnea, satisfying the first element of service connection on a direct and secondary basis.  See, e.g., May 2005 and July 2005 sleep studies.

Turning to the second element on a direct basis, the Veteran's STRs, to include his December 1967 enlistment examination and July 1969 separation examination, are absent complaints, treatments, or diagnosis of any sleep disturbances.  Reserve STRs also reveal no complaints, treatment, or diagnosis of any sleep disturbances.  Notably, several Reserve STRs document that the Veteran was "in excellent health," and under no medication.  See, e.g., Reserve STRs dated August 1989 and November 1991.  However, based on his Vietnam service, an in-service injury in the form of exposure to herbicides is conceded, satisfying the second element of direct service connection.

As to the final element on a direct and secondary basis, nexus, the key inquiry is whether the Veteran's sleep apnea is etiologically related to his military service, to include his conceded in-service herbicide exposure, or his service-connected CAD and/or PTSD with major depressive disorder. 

The Veteran was afforded a VA examination in this regard in May 2014.  The VA examiner noted the Veteran's history: specifically, in April 2005, the Veteran had complaints of excessive daytime sleepiness, snoring, chocking or gasping, and waking up several times in his sleep; and was ultimately diagnosed with sleep apnea and fitted with a continuous airway pressure (CPAP) device.  Upon examination, the Veteran reported drowsiness during the day.  The VA examiner found that that the Veteran has persistent daytime hypersomnolence, which is attributable to his sleep apnea.  The VA examiner, who reviewed the claims file, opined that the Veteran's sleep apnea is less likely than not due to his military service, to include in-service herbicide exposure.  The VA examiner reasoned that the Veteran: 

is a Vietnam veteran, infantry from 67 till 69[.  H]e was diagnosed with the symptoms of mild obstructive sleep apnea approximately 36 years later.  Obstructive sleep apnea (the most common sleep apnea) has a mechanical etiology: airway collapse or blocked during sleep due to position, often diagnosed in overweight patients, or in children with enlarged tonsils.  It is not found to be related to exposure to herbicides in the [literature.]

See VA examination report dated May 2014.

Regarding the potential for secondary service connection, the examiner found it was less likely than not that sleep apnea was caused or aggravated by his CAD or any other service-connected condition, including PTSD with major depressive disorder.  To support his statement the examiner again emphasized the mechanical etiology of sleep apnea, that CAD has a completely separate etiology, pathology, treatment and course, and that a review of his other service-connected conditions, including PTSD with major depressive disorder, revealed no impact on the etiology of his sleep apnea or evidence of an interaction between their course and the course of sleep apnea.  

The Board finds that the May 2014 VA examiner's opinion to be of great probative value, as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinions rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Also, the VA examiner explained that sleep apnea can be caused by many mechanical factors; however, there is no medical evidence suggesting that herbicide exposure, CAD or PTSD is associated with sleep apnea, including on the basis of aggravation.  

Crucially, the Veteran has not produced a probative medical opinion to contradict the conclusion set forth by the May 2014 VA examiner.  Furthermore, a review of the Veteran's treatment records does not reflect any statements concerning a connection between the Veteran's sleep apnea and his military service, to include in-service herbicide exposure, or his service-connected disabilities.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the May 2014 VA examination report stands unchallenged as competent and probative medical evidence on these crucial questions concerning medical nexus.

In reaching the above conclusions, the Board has not overlooked the Veteran's submitted statements and his testimony.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of sleep apnea, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board is charged with weighing the positive and negative evidence, and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the STRs, the post-service treatment records, the May 2014 VA examination report, and the evidence presented by the Veteran, the Board finds that, for the reasons set forth above, the preponderance of the evidence is against the claim of service connection for service connection for sleep apnea on a direct and secondary basis.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.

B.  Brittle Nails 

The Veteran claims that his brittle nails began during his military service, to include as due to in-service herbicide exposure.  Alternatively, he asserts that his brittle nails are secondary to his service-connected CAD.

He has a current diagnosis of onychomycosis (brittle nails), satisfying the first element of service connection on a direct and secondary basis.  See, e.g., VA treatment record dated July 2005.

Turning to the second element on a direct basis, the Veteran's active duty and Reserve STRs, to include his December 1967 enlistment examination and July 1969 separation examination, are absent complaints, treatments, or diagnosis of brittle nails.  See also Reserve STRs dated August 1989 and November 1991.  However, as noted above, an in-service injury in the form of herbicide exposure is conceded.

As to the final element on a direct and secondary basis, nexus, the Veteran was afforded a VA examination in May 2014.  The Veteran reported that he was diagnosed with a thickened right great toenail in 1968, while in Vietnam.  He also reported that a doctor told him to keep his feet dry.  Since the time of his discharge, he reported that he has not sought treatment.  The VA examiner indicated he reviewed the claims file.  Upon examination, the examiner diagnosed onychomycosis.  The VA examiner opined that the Veteran's onychomycosis is less likely than not related to his military service, to include in-service herbicide exposure.  The VA examiner also opined that the onychomycosis was less likely than not related to the service-connected CAD, or aggravated by his service-connected CAD.  The VA examiner reasoned that there is no support of a medical association between brittle nails and herbicide exposure or coronary artery disease "in any way," and instead emphasized it is a curable condition common to the general population.

The Board finds that the May 2014 VA examiner's opinion to be of highly probative value; as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided a sufficient rationale for the unfavorable nexus opinion rendered.  See Bloom, 12 Vet. App. at 187.  

There is no competent medical evidence to the contrary.  To the extent the Veteran relates his brittle nails to herbicide exposure or his service-connected CAD, the specific issue in this case, the etiology of his onychomycosis, falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau, supra.

Thus, the Board concludes that the preponderance of the evidence is against the claim of service connection for onychomycosis (brittle nails), to include as secondary to service-connected CAD.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected CAD and/or PTSD with major depressive disorder, is denied.

Entitlement to service connection for onychomycosis (brittle nails), to include as secondary to service-connected CAD, is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


